El Juez Asociado Se. Audrey,
emitió la opinión del tribunal.
La denuncia presentada ante la corte municipal de Yega Baja contra el apelante, es como sigue:
“El Pueblo de Puerto Rico v. Felipe Collazo. En la corte municipal de Vega Baja a 15 de julio de mil novecientos diez. El Fiscal formula acusación contra Felipe Collazo por un delito de acometi-miento y agresión con circunstancias agravantes (misdemeanor) co-metido, como sigue: El citado Felipe Collazo, allá el día 2 de mayo de 1910, en Vega Baja, que forma parte del Distrito Judicial de San Juan, ilegal, voluntaria y maliciosamente y con intención de causarle daño acometió y agredió a Alejandro Casanovas con un machete, in-firiéndole varias heridas de resulta de las cuales perdió una. mano.
"Este hecho es contrario a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico. Firmado. Luis Campillo, Fiscal del Distrito.”
Celebrado el juicio y dictada sentencia contra el acusado, éste apeló para ante la Corte de Distrito de San Juan, donde ante la Sección Segunda el juicio fue celebrado de nuevo en 13 de junio del presente año, y en el mismo día se dictó senten-cia declarándole culpable del delito de acometimiento y agre-sión graves, y condenándole a un año de cárcel y doscientos dollars de multa y las costas.
Interpuesto por el acusado nuevo recurso de apelación para ante este.Tribunal Supremo, se nos ha presentado el le-gajo de la se3itencia y una exposición de hechos, en la que no consta que fuera aprobada por el juez de-la corte inferior, por cuyo motivo no podemos tomarla en consideración, ya que ese requisito es necesario para que podamos considerarla como una verdad de las pruebas suministradas en el juicio. Ya ésto lo hemos resuelto antes de ahora, en repetidas ocasiones. (Véase El Pueblo v. Laborde, resuelto por este Tribunal Supremo en 4 de diciembre, de 1905; Acevedo v. Solá, de 31 de enero de 1906; Moll v. Llompart, de 28 de marzo de 1906, y otros muchos más resueltos, durante el año 1906.)
*1015Existe un alegato de errores, basados en la errónea apre-ciación de la prueba por la corte inferior; pero no podemos considerarlos en vista de la carencia de nna exposición del caso, debidamente aprobada.
Sentado esto, liemos examinado la denuncia y la sentencia, sin que hayamos encontrado error alguno sustancial que per-judique los derechos del apelante, por cuyo motivo la sen-tencia apelada debe ser confirmada!

Confirmada.

Jneces concurrentes: Sres. Asociados MacLeary, Wolf y del Toro.
El Juez Presidente Sr. Hernández, no tomó parte en la resolución de este caso.